Citation Nr: 1205401	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  11-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for various cancers, claimed due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel

INTRODUCTION

The Veteran served with the Army National Guard from October 1971 to October 1977 with various periods of active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  The Veteran had a hearing before the Board in October 2011 and the transcript is of record.

The Veteran submitted additional evidence in October 2011, but specifically waived consideration of that evidence by the RO.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).  The Veteran's initial claim was for service connection for nasopharyngeal cancer, thyroid cancer and squamous cell carcinoma.  A claim is not limited to the diagnosis identified by the Veteran.  Thus, the Board has characterized the issue as noted on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  


FINDINGS OF FACT

1.  The Veteran was not exposed to Agent Orange or any other herbicide, nor may it be presumed that he was exposed. 

2.  The Veteran's squamous cell carcinoma, thyroid cancer or any other type of cancer was not incurred within one year of service and has not been medically attributed to any incident of his military service.


CONCLUSION OF LAW

The Veteran's squamous cell carcinoma, thyroid cancer and any other found cancer was not incurred in or aggravated by service, nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, and 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice requirements were met in this case by a letter sent to the Veteran prior to the initial adjudication of his claim in July 2008.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment and personnel records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was not afforded a VA examination, but the Board concludes no VA examination is necessary.  The Veteran does not claim, nor does the evidence show, that he was diagnosed with or treated for squamous cell carcinoma, or any other type of cancer, while in the military.  Rather, his claim is premised on in-service exposure to herbicides while stationed in Fort Drum, New York.  For reasons explained thoroughly below, the Board finds the preponderance of the evidence is against a finding of in-service exposure to herbicides.  For reasons explained below, exposure may also not be presumed under the circumstances here.  Accordingly, whether a medical professional could associate the Veteran's cancer to herbicide exposure would have no bearing on the outcome of this case.  There simply is no "in-service event, injury or disease to support incurrence or aggravation."  Id. at element (2).  There is also no indication that the Veteran's disorder may be related to any in-service event.  Id. at element (3).   For these reasons, the Board concludes the duty to provide a VA examination has not been triggered and would serve no useful purpose here since it could not provide evidence of a past event.  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran.  In the circumstances of this case, additional efforts to assist or notify him would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duties to inform and assist the Veteran.  Therefore, the Board may proceed to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by affirmative evidence showing inception or aggravation during service or through statutory presumptions.  Id.  When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service connection for malignant tumors may be established based on a legal "presumption" by showing that either manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, no legal presumption is applicable because the earliest evidence of the Veteran's cancer and squamous cell carcinoma diagnosis is 2001, over two decades after service. 

In the absence of a presumption, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran's service treatment records do not indicate any complaints, treatment or diagnoses relevant to squamous cell carcinoma, thyroid cancer or any other type of cancer.  Indeed, the Veteran concedes he was not diagnosed with any of these conditions until 2001, decades after service.  Rather, the Veteran believes he developed cancer due to in-service herbicide exposure while serving on two week details at Fort Drum, New York.  

Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

The Veteran's service consists solely of service with the Army National Guard.  As such, the Board notes that only "veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110 and 1131. The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).

In this case, the Veteran's claim specifically deals with his detail services on Fort Drum during ACDUTRA.  The Veteran's personnel records confirm he was stationed in Fort Drum from June 30, 1973 to July 15, 1973; May 25, 1974 to June 8, 1974; July 12, 1975 to July 27, 1975; and June 26, 1976 to July 11, 1976.  

The Veteran claims he saw a layer of "film" over water tanks during his various two week assignments at Fort Drum.  He does not specifically know what herbicide was used, but he believes it was some sort of "dioxin."  In support of his claim, he submitted a medical statement from his private primary physician dated in July 2008 indicating, "exposure to dioxins may contribute to exacerbation of [the diagnosis] of soft tissue [carcinoma]."

In short, the crucial inquiry here is whether the Veteran was exposed to any sort of dioxin while serving at Fort Drum from 1973 to 1976 or during any other period of active duty, ACDUTRA or INACDUTRA.  For reasons explained below, the Board concludes he was not. 

There exists a legal presumption under the laws and regulations pertaining to Agent Orange exposure. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) and 3.309(e).  That is, a disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include various types of cancer (but not all), will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  

A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

This presumption is inapplicable for the following reasons.  Most importantly, the Veteran was never stationed in the country of Vietnam, nor does he allege any service in Vietnam.  His personnel records confirm the Veteran was stationed at Fort Drum, NY for various two week assignments from 1973 to 1976.  Incidentally, the Veteran was also stationed at Fort Dix and Geneva, NY during his military service.  Accordingly, the Veteran is not entitled to the presumption of herbicide exposure.  See 38 U.S.C.A. § 1116(f). 

Actual herbicide exposure, moreover, cannot be confirmed for any of the dates and places of the Veteran's services.  Aside from Vietnam, the United States Department of Defense (DoD) has confirmed the use of herbicides during the Veteran's periods of service in various places in the United States as well as internationally.  Notably, DoD confirms the use of herbicides at Fort Drum in 1959, over a decade before the Veteran's military service.  Overall, none of the DoD-confirmed times and places coincide with the times and places the Veteran was stationed during his active service.  

There is also no other competent evidence confirming the Veteran was ever exposed to herbicides while in active duty.  

In support of his claim, the Veteran submitted various studies, research and correspondence done in relation to exploring herbicide use at Fort Drum.  In 1984 and 1985, studies were done to explore suspected herbicide use at Fort Drum.  At those times, interviews suggested herbicides were used at Fort Drum during the 1960s through the early 1970s.

The Veteran also submitted a March 2001 letter written by then-Secretary of the VA Anthony Principi acknowledging knowledge of herbicide use outside of Vietnam, to include at Fort Drum, and VA policy to afford benefits to any veteran affected by confirmed herbicide exposure outside of Vietnam. 

The Board does not find these submitted studies and correspondence persuasive in proving the Veteran was exposed to herbicides in the military.  Many studies have been conducted throughout the years investigating where, when and to what extent herbicides were used at military bases.  No promulgated regulation, DoD confirmed listings, or similarly authorized acknowledgement indicates the 1980s studies were ever substantiated.  That is, even if herbicide use during the 1970s was suspected triggering the 1984 and 1985 studies, there simply is no evidence that such herbicide use was ever factually confirmed.  Indeed, in light of the DoD's listings and VA's promulgated regulations, factual confirmation is unlikely.  The Board again finds noteworthy that the DoD has acknowledged herbicide use at Fort Drum in 1959, but not during any time period in which the Veteran was stationed there. 

Again, the Veteran testified he saw what he described as a "film" over water while stationed in Fort Drum.  He further notes other fellow serviceman who have been awarded service connection for herbicide-related diseases due to service at Fort Drum.  While the Board has considered the Veteran's statements, the Veteran's "hunches, intuitions [and] rumors" are less persuasive than the objective evidence indicated above.  See Visser, 924 F.2d at 659.  While the Board does not doubt the Veteran firmly believes his cancer diagnoses through the years are associated with his military service, the Veteran is not professionally qualified or competent to render a probative opinion with regard to medical diagnosis or etiology.  See Rucker v. Brown, 10 Vet. App. 67 (1997); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The statement from his private physician that exposure to dioxins "may contribute" to exacerbation of cancer is not probative to establishing the Veteran's exposure and even if such exposure were factually established is speculative as to a relationship between any exposure and cancer.  

In short, the Board finds the most persuasive evidence against a finding that the Veteran was exposed to herbicides during any period of his active duty, ACDUTRA or INACDUTRA.

The Veteran testified as to various types of cancers in which he received treatment through the years, to include lymphoma and thyroid cancer.  The Board finds it unnecessary to address each diagnosis separately because, here, the premise is the same.  That is, the Veteran claims he incurred various types of cancer due to in-service herbicide exposure while stationed in Fort Drum, NY from 1973 to 1976.  For reasons explained above, the Board finds the evidence against a finding of in-service herbicide exposure.  The Veteran's military records, moreover, do not reveal any other in-service event, injury or disease that could be attributed to his current diagnoses.  For these reasons, the Board concludes service connection must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma, claimed due to herbicide exposure, is denied.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


